Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Arguments
I. It is argued that:
Claims 1-20 stand rejected under 35 U.S.C. @ 103 as being unpatentable over U.S. Publication No. 2016/0198202 (hereinafter "Van") and further in view of U.S. Publication No. 20 14/0359709 (hereinafter "Nassar"). Office A ction, at 2. In order for a combination of references to render a claim obvious, the alleged combination must teach or suggest each and every feature of the claims. Here, features of the claims are missing from the cited references.

Claim 1 recites, in part, "receiving, by the content server and from a user device, a request to access the media content, wherein the request to access the media content comprises an indication of a session security mechanism associated with a session between the user device and an authentication server associated with the content server; determining, by the content server and based on the indication of the session security mechanism, to grant access to the media content; and sending ... a content grant." Office A ction, at p. 11. The Office notes "Van does not appear to explicitly disclose wherein the request to access the media content comprises an indication of a session security mechanism associated with a session between the user device and an authentication server associated with the content server. However, Nassar discloses [the recited features]." Id., at pp. 3-4. In response to the Applicant's prior arguments, the Office clarifies that the bolded portion of claim 1 above "has been interpreted as 'a session between the user device and an authentication server' which is described in multiple embodiments of Nassar's reference (For example, paragraph [0021] [A 'communication session server' (read authentication server) may perform an authentication of the second 'client device' (read user device) that requires the second client device to provide credentials associated with a user account])." Id., at p. 11 (emphasis in original). However, Nassar, including the cited portions as clarified in the current Office Action, does not teach or suggest the above quoted features of claim 1.
Nassar generally describes a system for "transferring a communication session from a first client to a second client via a close-range communication connection" without disrupting the continuity of the communication session. Nassar, at Abstract. Nassar, including the sections Page 6 of 9 
DOCKET NO.: 102005.024333 PATENT Application No.: 16/844,963 Office Action Dated: March 28, 2022cited above, merely clarifies how a communication session between a first client device and a communication session server can be passed to a second client device seamlessly. For example, the communication session server can create "an identifier for the communication session and an identifier for the transferor endpoint" (the first client device) and then transmit the identifiers to the transferor endpoint. See Id., at para. [0005]. Then, the communication session server can receive "from the transferee endpoint [(the second client device)], the identifiers ... and a request to continue the communication session at the transferee endpoint, [and] authenticat[e] a user account on the transferee endpoint." Id. 
The Office states the "communication session server" in Nassar is mapped to the claimed "authentication server," and the "second client device" in Nassar is mapped to the claimed "user device." However, even if the communication session server maps to the claimed authentication server, which Applicant does not concede, Nassar still does not teach or suggest "wherein the request to access the media content comprises an indication of a session security mechanism associated with a session between the user device and an authentication server associated with the content server," as recited in claim 1. At most, Nassar describes a single server (the communication session server) involved in a communication session with a first client device. 
Claim 1 recites "receiving, by the content server and from a user device, a request ... wherein the request ... comprises an indication of a session security mechanism associated with a session between the user device and an authentication server associated with the content server; determining, by the content server and based on the indication of the session security mechanism, to grant access to the media content; and sending ... a content grant." As shown in the emphasized portions of claim 1, the determination to "grant access to the media content" is "based on the indication of the session security mechanism," and the session security mechanism is associated with "a session between the user device and an authentication server associated with the content server." As such, the determination to grant access to the media content is related to the association between the authentication server and the content server. Van does not teach or suggest anything related to an authentication server, but the Office alleges that the claimed authentication server is taught in Nassar. However, even if Nassar does teach or suggest an authentication server, which Applicant does not concede, the cited references fail to teach or suggest "an authentication server associated with the content server." Simply citing an example of an alleged content server (in Van)Page 7 of 9 
DOCKET NO.: 102005.024333 PATENT Application No.: 16/844,963Office Action Dated: March 28, 2022 and a separate example of an alleged authentication server (in Nassar) does nothing to teach or suggest an association between the two, as claimed. 
Therefore, Nassar does not teach or suggest "wherein the request to access the media content comprises an indication of a session security mechanism associated with a session between the user device and an authentication server associated with the content server," as recited in claim 1. Van does not remedy the deficiencies of Nassar noted above. Therefore, Van and Nassar, both individually and in combination, do not teach or suggest each and every feature of claim 1, and claim 1 is patentable over the cited references. Accordingly, reconsideration and withdrawal of the § 103 rejection of claim 1 is respectfully requested. 
Independent claims 7 and 14 recite similar, albeit not identical, features as claim 1. For reasons similar to those presented above with respect to claim 1, claims 7 and 14 are also patentable over Van and Nassar. Furthermore, claims 2-6, 8-13, and 15-20 depend, either directly or indirectly, from one of claims 1, 7, and 14. Therefore, claims 2-6, 8-13, and 15-20 are patentable at least based on their dependence on one of claims 1, 7, and 14, in addition to the features that each recites. Accordingly, reconsideration and withdrawal of the § 103 rejection of claims 2-20 is respectfully requested. 
Page 8 of 9 
Examiner’s response: 
In response to applicant's argument that the prior art cited is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In addition, with respect to the claimed limitation “wherein the request to access the media content comprises an indication of a session security mechanism associated with a session between the user device and an authentication server associated with the content server”
Examiner respectfully submits that claimed limitation is to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541,550 (CCPA 1969).
Furthermore, the above limitation has been interpreted as “a session between the user device and an authentication server” which is described in multiple embodiments of Nassar’s reference (For example, paragraph [0021] [A ‘communication session server’ (read authentication server) may perform an authentication of the second ‘client device’ (read user device) that requires the second client device to provide credentials associated with a user account])
 Nevertheless, the specification of the current application is not specific with respect to “an indication of a session security mechanism” which can be viewed as any secure session and that is well known in the art.
As consequence, the Applicant’s arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANS DESROSIERS/Primary Examiner, Art Unit 2491